Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hayes (US 5656692).
Hayes discloses a resin adhesive, the resin comprising (A) an ethylene acrylate copolymer formed from ethylene and alkyl acrylate, wherein the ethylene acrylate copolymer has an acrylate content of 10 to 30 weight percent and an ethylene content of 90 to 70 weight percent, where the weight percent is based on the total weight of the ethylene acrylate copolymer and the acrylate content and the ethylene content of the ethylene acrylate copolymer totals 100 weight percent, (B) a transesterification catalyst selected from the group consisting of zinc acetate (Zn(OOCH3)2), titanium butoxide (Ti(OBU)4), zinc oxide (ZnO) or combinations thereof, wherein the resin includes 30 to 99.999 weight percent of the ethylene acrylate copolymer based on the total weight of the resin, 0.001 to 10 weight percent of the transesterification catalyst based on the total weight of the resin (column 1, lines 8-12, column 2, lines 4-33, column 2, line 66 through column 3, line 13 and Table 1).

Claims 2-4 and 7-8 are disclosed by Hayes (column 1, lines 8-12, column 2, lines 4-33, column 2, line 66 through column 3, line 13 and Table 1).
Claims 1 and 3-6 recite a non-polar polyolefin which is optional since the concentration can be 0.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 5656692) in view of Bendler et al. (US 2003/0023004).
Hayes does not disclose wherein the transesterification catalyst is zinc acetate (2 wt. %).
Bendler discloses a copolymer formed from ethylene and an alkyl acrylate (paragraphs [0009] – [0029] and claim 6) comprising a transesterification catalyst zinc acetate (2 wt. %) (paragraph [0046]) for use in adhesives and/or elastomers (paragraph 
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the transesterification catalyst is zinc acetate (2 wt. %) in Hayes in order to provide improved properties for intended uses as taught or suggested by Bendler.
Claims 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 5656692) in view of Lischefski et al. (US 2006/0105166).
Hayes does not disclose a packaging comprising a  multilayer structure comprising at least three layers arranged in order Layer A/Layer B/Layer C, wherein each of the at least three layers has a first major surface and a second major surface opposite the first major surface, wherein Layer A comprises a polyolefin film, Layer B comprises a copolymer formed from ethylene and alkyl acrylate (ethylene ethyl acrylate), wherein a first major surface of Layer B is in adhering contact with the second major surface of Layer A, and Layer C comprises polyethylene terephthalate film, wherein the first major surface of Layer C is in adhering contact with the second major surface of Layer B, wherein the polyolefin film is selected from the group consisting of a film of polyethylene, polypropylene or mixtures thereof, wherein the polyolefin film is a film of polyethylene.
Lischefski discloses a packaging for meat comprising a  multilayer structure comprising at least three layers arranged in order Layer A/Layer B/Layer C, wherein each of the at least three layers has a first major surface and a second major surface opposite the first major surface, wherein Layer A comprises a polyolefin film, Layer B 
Therefore it would have been obvious to one of ordinary skill in the art to have provided a packaging comprising said multilayer structure in Hayes in order to provide improved thermoformability and good optical characteristics as taught or suggested by Lischefski.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 5656692) in view of Lischefski et al. (US 2006/0105166), as applied to claims 11-13 and 15 above, and further in view of Kendig et al. (US 7569276).
Hayes does not disclose wherein the polyolefin film is replaced by a second polyethylene terephthalate film different from layer C.
Kendig discloses wherein the polyolefin film is replaced by a second polyethylene terephthalate film different from layer C (column 3, line 56 through column 9, line 60) in a package for meats (column 1, lines 15-28) for the purpose of providing barrier properties and heat sealability (column 2, lines 14-17).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the polyolefin film is replaced by a second polyethylene terephthalate film different from layer C in Hayes in order to provide barrier properties and heat sealability as taught or suggested by Kendig.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maemoto et al. (US 3651028) discloses ethylene ethyl acrylate, zinc acetate and non-polar polyolefin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 6, 2021